      2:20-cv-02343-TMC     Date Filed 10/27/20   Entry Number 20     Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                        CHARLESTON DIVISION

Jerome Curry,                          )
                                       )
                    Plaintiff,         )     Case No. 2:20-cv-2343-TMC
                                       )
vs.                                    )
                                       )               ORDER
                                       )
Officer William T. Crockett;           )
Charleston County Police Dep’t;        )
Officer Roger Owen; 5 Unknown          )
Arresting Officers,                    )
                                       )
                    Defendants.        )
                                       )

       On June 22, 2020, Plaintiff Jerome Curry, a state pretrial detainee proceeding

pro se, brought this action under 42 U.S.C. § 1983 (ECF No. 1) and sought to

proceed in forma pauperis under 28 U.S.C. §§ 1915 and 1915A. (ECF No. 2).

Plaintiff alleged that Officers Crockett and Owen committed numerous

constitutional violations in connection with his arrest. (ECF No. 1 at 3–8). Plaintiff

summarily alleged in his complaint that Defendants violated his equal protection and

due process rights and engaged in unlawful racial profiling in connection with his

arrest but provided few factual allegations about his arrest other than to state that on

May 13, 2020, Defendant Owen slammed him onto the ground “face first.” Id. at 8.

Plaintiff alleged that he was not guilty of the charges, including armed robbery, first
      2:20-cv-02343-TMC     Date Filed 10/27/20   Entry Number 20     Page 2 of 6




degree assault and battery, and possession of a knife during commission of a violent

crime, and claimed to have various alibis that would exonerate him. Id. at 6.

Plaintiff also named the Charleston County Police Department as a Defendant in this

action. 1

       The case was referred to a magistrate judge for all pretrial proceedings

pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). On

August 4, 2020, the magistrate judge issued an order advising Plaintiff that his action

was subject to summary dismissal unless he amended the complaint to cure various

deficiencies identified in the order. (ECF No. 9). The magistrate judge concluded

that “Plaintiff provides so few facts about his arrest in the Complaint, he fails to

plausibly allege that the officers violated his rights.” Id. at 3. The magistrate judge

advised Plaintiff that the claims against Defendants Owen and Crockett were

“subject to summary dismissal for failure to state a claim upon which relief can be

granted if Plaintiff [did not] amend his Complaint to allege facts plausibly showing

that the officers violated Plaintiff’s rights.” Id. at 4. With respect to any claims

against Defendant Charleston Police Department, the magistrate judge noted that the

Charleston Police Department “is not a ‘person’ amenable to suit pursuant to § 1983



1
  Additionally, Plaintiff named his attorney, who was employed in the public
defender’s office, as a Defendant. (ECF No. 1). Plaintiff subsequently dropped his
claims against his appointed counsel when he filed an amended complaint. (ECF No.
11).
                                          2
      2:20-cv-02343-TMC     Date Filed 10/27/20   Entry Number 20     Page 3 of 6




because it is not an individual or a corporate or political entity.” Id. at 4 n.1. The

magistrate judge granted Plaintiff twenty-one days from the date of the order, plus

three days to allow for mail, to file an amended complaint correcting the deficiencies.

Id. at 5–6. The order warned Plaintiff that the failure to do so would result in a

recommendation for summary dismissal pursuant to 28 U.S.C. § 1915 and § 1915A.

Id. at 6.

       On August 12, 2020, Plaintiff filed an amended complaint. (ECF No. 11).

Except for a new allegation that five “unknown” officers participated with

Defendants Crockett and Owen in his arrest, the amended complaint failed to set

forth any additional facts that would permit the court to assess whether he stated a

viable claim against Defendants. Id. at 4–6. The remainder of the amended

complaint simply asserted legal conclusions without providing a supporting factual

basis. See id.

       On September 10, 2020, the magistrate judge issued a Report and

Recommendation (the “Report”) finding that the amended complaint “still fails to

state a viable claim and should be summarily dismissed without prejudice and

issuance of service of process.” (ECF No. 15 at 1). The magistrate judge explained

as follows:

              Despite having availed himself of the opportunity to
              cure the deficiencies previously identified by the court,
              Plaintiff’s Amended Complaint should nonetheless be
              summarily dismissed. In the Amended Complaint,
                                          3
     2:20-cv-02343-TMC      Date Filed 10/27/20   Entry Number 20     Page 4 of 6




             Plaintiff drops the public defender as a defendant and adds
             “five unknown arresting officers” as unnamed and
             unidentified defendants. However, Plaintiff fails to add
             any new facts in the Amended Complaint that plausibly
             show the defendants violated his rights. The Amended
             Complaint is mostly legal conclusions accompanied by
             bare factual allegations that fail to explain what happened
             to him. Consequently, the Amended Complaint also fails
             to state a claim upon which relief may be granted for the
             reasons explained in the court’s order regarding
             amendment.

Id. at 2–3. Therefore, the magistrate judge recommended the court summarily

dismiss this action without prejudice and without issuance and service of process.

Id. at 3. On September 11, 2020, the Report was sent via United States mail to

Plaintiff at the address he has provided the court. (ECF No. 16). The Report has not

been returned as undeliverable. Plaintiff was advised of his right to file specific

written objections to the Report and of the consequences of failing to do so. (ECF

No. 15 at 4). Plaintiff did not file objections to the Report, and the time for doing so

has now passed.

      The magistrate judge’s recommendation has no presumptive weight, and the

responsibility for making a final determination remains with the United States

District Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). Nevertheless, “[t]he

district court is only required to review de novo those portions of the report to which

specific objections have been made, and need not conduct de novo review ‘when a

party makes general and conclusory objections that do not direct the court to a


                                           4
     2:20-cv-02343-TMC       Date Filed 10/27/20    Entry Number 20      Page 5 of 6




specific error in the magistrate judge's proposed findings and recommendations.’”

Farmer v. McBride, 177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject,

or modify, in whole or in part, the recommendation made by the magistrate judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). However, “[i]n the

absence of specific objections to the Report and Recommendation, this Court is not

required to give any explanation for adopting the recommendation.” White v.

Stacher, C/A No. 6-05-1737-GRA-WMC, 2005 WL 8163324, at *1 (D.S.C. Aug.

29, 2005) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

      Having reviewed the Report and finding no clear error, the court agrees with,

and wholly adopts, the magistrate judge’s conclusions and recommendations in the

Report (ECF No. 15), which are incorporated herein by reference. Therefore, this

case is DISMISSED without prejudice and without issuance and service of

process.

      Additionally, as the magistrate judge noted, the disposition of this action will

constitute a “strike” as a result of Plaintiff’s failure to state a claim upon which relief

may be granted. See 28 U.S.C. § 1915(g) (“In no event shall a prisoner bring a civil

action or appeal a judgment in a civil action or proceeding under this section if the

prisoner has, on 3 or more prior occasions, while incarcerated or detained in any

facility, brought an action or appeal in a court of the United States that was dismissed


                                            5
     2:20-cv-02343-TMC     Date Filed 10/27/20   Entry Number 20     Page 6 of 6




on the grounds that it is frivolous, malicious, or fails to state a claim upon which

relief may be granted, unless the prisoner is under imminent danger of serious

physical injury.”).

      IT IS SO ORDERED.


                                              s/Timothy M. Cain
                                              United States District Judge
Anderson, South Carolina
October 27, 2020


                       NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          6
